                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


JOYCE BODO,

       Plaintiff,
v.                                                Case No. 8:18-cv-678-T-30AAS

GEOVERA SPECIALTY
INSURANCE COMANY,

       Defendant,

______________________________________/

                                       ORDER

       Joyce Bodo moves to compel better responses to two requests for production

from GeoVera. (Doc. 26). GeoVera opposes Ms. Bodo’s motion. (Doc. 29). GeoVera

sufficiently established that it produced all photographs of Ms. Bodo’s property in its

possession, custody, or control. And Ms. Bodo failed to explain why GeoVera’s

complete underwriting file is relevant to her breach of contract claim. Therefore, Ms.

Bodo’s motion to compel is DENIED without prejudice.

I.     BACKGROUND

       Ms. Bodo sued GeoVera in state court claiming breach of contract. (Doc. 2).

GeoVera removed the case to this court and Ms. Bodo later amended her complaint.

(Docs. 1, 12). Ms. Bodo claims GeoVera failed to cover water damage Ms. Bodo’s home

suffered, which was required under Ms. Bodo’s insurance policy with GeoVera. (Doc.

12).   GeoVera denies Ms. Bodo’s breach of contract claim and asserts many
                                     1
affirmative defenses. (Doc. 13).

      On May 22, 2018, GeoVera responded to requests for production Ms. Bodo

served. (Doc. 29, p. 1). Five months later, and less than a month before the discovery

deadline, Ms. Bodo moved to compel better responses to two of those requests for

production. (Docs. 15, 26).

      Before turning to Ms. Bodo’s motion to compel, the undersigned notes

deficiencies in both parties’ filings and discovery documents. In her motion to compel,

Ms. Bodo’s argument sections on why the court should grant her motion to compel

are single-spaced. (Doc. 26, pp. 3–6). Under Local Rule 1.05(a), all filings must be

double-spaced. Ms. Bodo’s counsel also failed to sufficiently confer under Local Rule

3.01(g). Local Rule 3.01(g) requires a party submitting a non-dispositive motion to

include a statement in the motion that (1) certifies that moving counsel conferred

with opposing counsel about the motion and (2) states whether counsel agree on the

resolution of the motion. Confer means a substantive discussion. Middle District

Discovery (2015) at I(A)(2). The moving party also has a duty to continue reaching

out to opposing counsel after filing a non-dispositive motion to try to resolve the issues

raised in the motion. Id.

      According to GeoVera, Ms. Bodo’s counsel failed to respond to correspondence

from GeoVera’s counsel, which sought to resolve issues related to Ms. Bodo’s

discovery request. (Doc. 29, p. 2). Ms. Bodo’s counsel instead filed her motion to

compel without further conferring with GeoVera’s counsel in a good faith effort to

                                            2
resolve the issues. (Doc. 29, p. 2).

      GeoVera’s response to Ms. Bodo’s requests for production also contains

deficiencies. (Doc. 26, pp. 9–12).      GeoVera’s objections to multiple requests for

production include the same cut-and-paste language with boilerplate objections.

Boilerplate objections, including those based on attorney-client privilege, are

presumptively invalid. Universal City Dev. Partners, Ltd. v. Ride & Show Eng’g, Inc.,

230 F.R.D. 688, 698 (M.D. Fla. 2005).

      Further, GeoVera’s boilerplate objections are outdated. In its responses to Ms.

Bodo’s requests for production, GeoVera repeatedly claims that Ms. Bodo’s requests

are “not reasonably calculated to lead to the discovery of admissible evidence.” (Doc.

26, pp. 9–12). Since December 2015, Federal Rule of Civil Procedure 26(b)(1), which

outlines the scope of discovery, no longer includes language limiting discovery to that

“reasonably calculated to lead to the discovery of admissible evidence.” Thus, the

boilerplate objections, though unacceptable anyway, are even more troublesome

because they do not conform to the current Federal Rules of Civil Procedure.

      Going forward, the parties must strictly follow the Federal Rules of Civil

Procedure and Local Rules. The undersigned will now turn to Ms. Bodo’s motion.

II.   ANALYSIS

      A party may obtain discovery about any nonprivileged matter relevant to any

party’s claim or defense and proportional to the needs of the case. Fed. R. Civ. P.

26(b)(1). Discovery is meant to assist parties in ascertaining facts that bear on issues

                                            3
in the case. ACLU of Fla., Inc. v. City of Sarasota, 859 F.3d 1337, 1340 (11th Cir.

2017) (citations omitted). That said, requests for production should be clear, concise,

and reasonably particularized. Middle District Discovery (2015) at III(A)(1).

      A party may move for an order compelling discovery from the opposing party.

Fed. R. Civ. P. 37(a). The party moving to compel discovery bears the initial burden

of proving that the requested discovery is relevant. Douglas v. Kohl’s Dept. Stores,

Inc., No. 6:15-CV-1185-Orl-22TBS, at *2 (M.D. Fla. Apr. 25, 2016) (quotation and

citation omitted). The responding party must then specifically demonstrate how the

requested discovery is unreasonable or unduly burdensome. Panola Land Buyers

Ass’n v. Shuman, 762 F.2d 1550, 1559–60 (11th Cir. 1985).

      The undersigned will discuss the relevant requests for production in turn.

      A.     Request for Production Number 5

      Ms. Bodo requests the following:

      Any and all photographs concerning Plaintiff’s dwelling in the
      possession of Defendant and any of Defendant’s adjusters, agents,
      employees, experts, or consultants in native digital format.

(Doc. 26, p. 10). A party responding to a proper request for production must produce

items in its possession, custody, or control. Fed. R. Civ. P. 34(a)(1). GeoVera claims

it produced all photographs of Ms. Bodo’s property with its initial disclosures. (Doc.

29, p. 1). Although GeoVera hires independent adjusters and vendors who may

possess photographs other than those GeoVera already produced, GeoVera argues it

is not in possession, custody, or control of those photographs because those adjusters

                                          4
and vendors are independent from GeoVera. (Doc. 29, p. 4). The undersigned has no

reason to believe GeoVera is not being fully candid with the court. Therefore, given

these facts, Ms. Bodo’s motion to compel a better response to Request for Production

Number 5 is denied without prejudice.

      Federal Rule of Civil Procedure 45 permits discovery from non-parties. Ms.

Bodo can request discovery from third parties, like the independent adjusters and

vendors GeoVera hired, about other photographs of her property. If those third

parties fail to produce her requested discovery, Ms. Bodo can move to compel that

discovery before the discovery deadline passes.

      B.     Request for Production Number 8

      Ms. Bodo requests the following:

      The complete underwriting file with regard to Defendant’s issuance of
      insurance on the subject risk, and all renewals.

(Doc. 26, p. 11). The party requesting an underwriting file in a breach of contract

case must establish how the file is relevant to showing the contract’s terms are

ambiguous. Promenades Mall (E&A), LLC v. Allstate Ins. Co., No. 2:08-CV-475-FtM-

29SPC, 2009 WL 10670070, at *1 (M.D. Fla. May 11, 2009) (citation omitted);

Houston Specialty Ins. Co. v. Titleworks of Sw. Fla., Inc., No. 2:15-CV-219-FtM-

29MRM, 2016 WL 7130939, at *5 n.4 (M.D. Fla. July 19, 2016) (citations omitted).

Ms. Bodo failed to establish how the underwriting file , or even a portion of the

underwriting file, is relevant to her breach of contract claim against GeoVera. As a

result, Ms. Bodo’s motion to compel a better response to Request for Production
                                       5
Number 8 is denied without prejudice.

III.     CONCLUSION

         GeoVera produced all photographs of Ms. Bodo’s property in its possession,

custody, or control. Ms. Bodo can request any other photographs that may exist from

non-party adjusters and vendors. And Ms. Bodo failed to establish why GeoVera’s

complete underwriting file of Ms. Bodo’s property is relevant to her breach of contract

claim.    Therefore, Ms. Bodo’s motion to compel (Doc. 26) is DENIED without

prejudice.

         ORDERED in Tampa, Florida on November 16, 2018.




                                          6
